     Case 2:21-cv-00350-GMN-BNW Document 13 Filed 04/06/21 Page 1 of 2




 1    WRIGHT, FINLAY & ZAK, LLP
      Darren T. Brenner, Esq.
 2    Nevada Bar No. 8386
 3    Christina V. Miller, Esq.
      Nevada Bar No. 12448
 4    Lindsay D. Robbins, Esq.
      Nevada Bar No. 13474
 5    7785 W. Sahara Ave., Suite 200
 6    Las Vegas, NV 89117
      (702) 475-7964; Fax: (702) 946-1345
 7    lrobbins@wrightlegal.net
      Attorneys for Plaintiff, The Bank of New York Mellon fka The Bank of New York as Trustee for
 8    the Certificateholders of the CWABS, Inc., Asset-Backed Certificates, Series 2005-3
 9
                                  UNITED STATES DISTRICT COURT
10                                     DISTRICT OF NEVADA
11    THE BANK OF NEW YORK MELLON FKA                    Case No.: 2:21-cv-00350-GMN-BNW
12    THE BANK OF NEW YORK AS TRUSTEE
      FOR THE CERTIFICATEHOLDERS OF
13    THE CWABS, INC., ASSET-BACKED                      STIPULATION AND ORDER TO
      CERTIFICATES, SERIES 2005-3,                       EXTEND TIME PERIOD TO RESPOND
14
                                                         TO EQUITY TITLE’S MOTION TO
15                         Plaintiff,                    DISMISS [ECF No. 7]
             vs.
16                                                       [First Request]
      FIDELITY NATIONAL TITLE GROUP,
17    INC.; COMMONWEALTH LAND TITLE
18    INSURANCE COMPANY; EQUITY TITLE,
      LLC DBA EQUITY TITLE OF NEVADA;
19    DOES I through X; and ROES XI through XX,
20                         Defendants.
21
22           Plaintiff, The Bank of New York Mellon fka The Bank of New York as Trustee for the
23    Certificateholders of the CWABS, Inc., Asset-Backed Certificates, Series 2005-3 (“BONY”)
24    and Defendant Equity Title, LLC dba Equity Title of Nevada (“Equity Title”), by and through
25    their counsel of record, hereby stipulate and agree as follows:
26       1. On March 1, 2021, BONY filed its Complaint in Eighth Judicial District Court, Case
27           No. A-21-830292-C [ECF No. 1-1];
28



                                                  Page 1 of 2
     Case 2:21-cv-00350-GMN-BNW Document 13 Filed 04/06/21 Page 2 of 2




 1       2. On March 1, 2021, Defendant Commonwealth Land Title Insurance Company filed a
 2           Petition for Removal to this Court [ECF No. 1];
 3       3. On March 22, 2021, Equity Title filed a Motion to Dismiss [ECF No. 7];
 4       4. BONY’s deadline to respond to Equity Title’s Motion to Dismiss is currently April 5,
 5           2021;
 6       5. BONY’s counsel is requesting a seven (7) day extension until Monday, April 12, 2021,
 7           to file its response to the pending Motion to Dismiss;
 8       6. This extension is requested to allow the Parties additional time to discuss a stay of
 9           litigation pending several Ninth Circuit appeals in related matters in order to conserve
10           judicial resources;
11       7. Counsel for Equity Title does not oppose the requested extension;
12       8. This is the first request for an extension which is made in good faith and not for
13           purposes of delay.
14           IT IS SO STIPULATED.
15     DATED this 5th day of April, 2021.                 DATED this 5th day of April, 2021.

16     WRIGHT, FINLAY & ZAK, LLP                          HOLLEY DRIGGS
17
       /s/ Lindsay D. Robbins                             /s/ Marilyn Fine
18     Lindsay D. Robbins, Esq.                           Marilyn Fine, Esq.
       Nevada Bar No. 13474                               Nevada Bar No. 5949
19     7785 W. Sahara Ave., Suite 200                     400 South Fourth Street, Third Floor
20     Las Vegas, NV 89117                                Las Vegas, Nevada 89101
       Attorneys for Plaintiff, The Bank of New York      Attorney for Defendant Equity Title, LLC
21     Mellon fka The Bank of New York as Trustee         dba Equity Title of Nevada
       for the Certificateholders of the CWABS, Inc.,
22     Asset-Backed Certificates, Series 2005-3
23                                                      IT IS SO ORDERED nunc pro tunc.
24
                                                                    6 day of April, 2021.
                                                        Dated this ____
25
26
27                                                      ___________________________
                                                        Gloria M. Navarro, District Judge
28
                                                        UNITED STATES DISTRICT COURT



                                                 Page 2 of 2
